25 Mich. App. 195 (1970)
181 N.W.2d 6
PEOPLE
v.
MALKOWSKI
Docket No. 7,801.
Michigan Court of Appeals.
Decided July 1, 1970.
Leave to appeal granted August 18, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Arthur J. Tarnow (Defenders' Office  Legal Aid and Defender Association of Detroit), for defendant on appeal.
*196 Before: V.J. BRENNAN, P.J., and J.H. GILLIS and O'HARA,[*] JJ.
Leave to appeal granted August 18, 1970 for review of limited issue. 383 Mich. 818.
PER CURIAM.
Defendant, while represented by counsel, pleaded guilty, on April 8, 1969, to an added count of unlawfully driving away an automobile. MCLA § 750.413 (Stat Ann 1954 Rev § 28.645). On April 10, 1969, he was sentenced to a term of two to five years imprisonment by Judge Thomas Roumell of the Wayne County Circuit Court. A timely claim of appeal has been filed by appointed appellate counsel raising two issues.
First, it is contended that the lower court failed to comply with the requirements of GCR 1963, 785.3(2). Specifically, the record fails to demonstrate that the vehicle involved was one which belonged to another. Secondly, it is contended that the court erred in failing to allow defendant's counsel to examine the presentence report.
The people have filed a motion to affirm the conviction and sentence.
As to the first issue, a review of the record does indicate that the trial court complied with the requirements of GCR 1963, 785.3(2) and therefore the defense's argument is without merit. As to the second, this Court has ruled before on the availability of review of presentence reports. People v. Camak (1967), 5 Mich. App. 655; People v. Beard (1969), 17 Mich. App. 409; People v. Charles Williams (1969), 19 Mich. App. 544. Review of those reports is not of right, but within the sound discretion of the trial court. Defendant has not shown an abuse of that discretion in the instant case.
For the reasons stated above, we grant the motion to affirm.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23, as amended in 1968.